Citation Nr: 1615445	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for postoperative left inguinal hernia repair with scar.

2.  Entitlement to a compensable evaluation for entrapped ilio-inguinal nerve.

3.  Entitlement to a compensable evaluation for hypertension.

4.  Whether referral for consideration of entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) is warranted.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to December 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The March 2010 rating decision granted service connection for hypertension and assigned a noncompensable evaluation effective October 30, 2009.  The Veteran filed a notice of disagreement with the assigned rating in April 2010 and subsequently perfected the appeal.  The April 2011 decision denied a rating in excess of 10 percent for the postoperative left inguinal hernia repair with scar, a compensable rating for the entrapped ilio-inguinal nerve, and TDIU.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing conducted at the RO.  A copy of the hearing transcript has been associated with the Virtual VA electronic records system.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed this evidence.  Moreover, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

When this case was previously before the Board in May 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to a compensable evaluation for hypertension is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record shows that the Veteran has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control of his hypertension.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In May 2015 the Board remanded, in pertinent part, the issue of entitlement to a compensable evaluation for hypertension to obtain any outstanding records, afford the Veteran a new examination, and readjudicate the claim.  The AOJ requested that the Veteran submit outstanding records in a September 2015 letter; additional medical records were received after this request.  The Veteran was afforded a VA examination in September 2015.  The claim was then readjudicated in the January 2016 supplemental statement of the case.  Thus, the Board's prior remand instructions have been substantially complied with in regards to the claim for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  November 2009 and May 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2016 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Moreover, VA opinion and examination addressing hypertension have been obtained, and the Board finds that such are adequate to decide the claim herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

Additionally, the Veteran presented testimony in support of his claim before the undersigned.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2014 hearing, the undersigned complied with the requirements set forth in Bryant.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

In response to his claim, the Veteran was afforded a VA-contracted examination in November 2009 in which blood pressure readings were 130/86, 126/82, and 128/84, and the examiner noted that the hypertension was controlled with medication. 

VA treatment records include blood pressure readings of 156/110 and 129/92 in February 2009, 134/87 in September 2009, 171/113 and 160/90 in April 2010, 143/78 in September 2010, 124/86 in June 2012, 175/74 and 170/90 in February 2014, and 153/92, 139/75, and 153/91 in March 2014.  Private treatment records blood pressure readings of 150/108, 150/104 and 152/88 in December 2003, 142/90 in November 2009, and 162/91 in June 2012.

The Veteran was afforded a VA-contracted examination in August 2013 in which blood pressure readings were 140/94, 140/98, and 140/92, and the examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension.

The Veteran submitted a statement from a VA physician, Dr. T.P., D.O., in May 2014 in which it was noted that the Veteran needed blood pressure medication because his diastolic blood pressure readings were consistently 100 or greater, per his logs, and he would need to remain on these medications for continuous control.

The Veteran's personal blood pressure readings from December 2013 to February 2014 show diastolic blood pressure readings that were predominately 100 or above.  See VA Nursing Note dated in February 2014.  Out of 72 blood pressure readings, 59 showed diastolic readings of 100 or higher, and 27 showed diastolic readings of 110 or higher.

In response to the Board's remand, the Veteran was afforded a VA examination in September 2015 in which the examiner noted that his treatment plan included taking continuous medication for hypertension.  Blood pressure readings were 141/75, 120/73, 117/68, and an average of 126/72.  The examiner stated that hypertension did not impact the Veteran's ability to work.

Based on a review of the record, and after resolving reasonable doubt in the Veteran's favor, the Board concludes a 10 percent evaluation for hypertension is warranted.  Under Note 2, the two criteria necessary are (1) continuous medication and (2) a history of diastolic pressure readings predominantly 100 or more. The regulation does not state that the history of diastolic pressure readings of predominantly 100 or more needs to have occurred in the last 12 months or any other time frame. Had that been the requirement, the Secretary of VA would have provided such language in the Diagnostic Code.  The medical records show that in December 2003, the Veteran's diastolic readings were predominantly 100 or more.  The Veteran also had a diastolic reading higher than 100 in February 2009 and the readings taken by the Veteran between December 2013 and February 2014 show that the readings were predominantly over 100.  As the Veteran has continuously used medication and has a history of diastolic pressure readings which are predominantly 100 or more, the criteria for a 10 percent rating are met.

The Board acknowledges some diastolic pressure readings of 110 or higher.  The fact remains, however, that the vast majority of blood pressure readings do not support a higher evaluation.  The blood pressure readings taken by the Veteran between December 2013 and February 2014 showed that 27 diastolic pressure readings out of 72 were 110 or higher.  Diastolic pressure readings taken by VA or private practitioners do not show that the readings are predominantly 110 or higher.  Moreover, the systolic pressure readings are not predominantly 200 or higher. Thus, the preponderance of the evidence is against finding that the criteria for a rating higher than 10 percent are met at any point in time covered by this appeal.

In making these determinations, the Board concedes the Veteran is competent to report symptoms he experiences, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that hypertension has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the blood pressure readings are of greater probative value than the Veteran's allegations regarding the severity of his hypertension.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In sum, the Board concludes a 10 percent evaluation is warranted for hypertension.  The Board finds the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for hypertension.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of whether referral for consideration of an extraschedular evaluation, to include on the basis of combined effects of the disabilities on appeal, is remanded below.  


ORDER

Entitlement to a disability rating of 10 percent for hypertension is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

In the May 2015 remand, the Board remanded the issues of entitlement to an evaluation in excess of 10 percent for postoperative left inguinal hernia repair with scar and entitlement to a compensable evaluation for entrapped ilio-inguinal nerve so that the Veteran could be afforded another examination to determine the current degree of severity of these disabilities.

In response to the Board's remand, the Veteran was afforded VA examinations in September 2015 in which he reported low back pain, shooting to left leg, and that the left leg felt numb and weak from the area of the left inguinal hernia surgery all the way down to left foot with prolong standing, sitting, and walking.  There was also limping in the left leg.  The examiner stated that the examination was listed under peripheral nerve as ilioinguinal; however the nature of this problem was not determined and was pending electromyogram (EMG) / nerve conduction velocity (NCV) testing of the lower extremities.  In an addendum in September 2015, the examiner was later asked if the Veteran had a diagnosis of entrapped ilio-inguinal nerve, and the response was that the examiner could not conclude without mere speculation and that objective finding pointed more to the hip and lumbar disk.

VA EMG/NCV testing was conducted in November 2015 and an abnormal study was found, however, the examiner reported that the abnormal study had no relationship to the ilio-inguinal nerve.  

The Board finds that the September and November 2015 VA findings are not responsive to the Board's remand directives.  Namely, the Board requested that the VA examiner address the state of the postoperative left inguinal hernia repair; instead, the examiner focused on the state of the associated scar in a separate September 2015 examination.  Moreover, the VA examiner did not provide information concerning the symptoms and manifestations of the entrapped ilio-inguinal nerve disability; instead, the examiner noted which symptoms were not attributable to the entrapped ilio-inguinal nerve disability.  As such, the Board finds that an addendum opinion is warranted.

Finally, the Board finds that the claims of entitlement to increased ratings, whether referral for extraschedular consideration is warranted and the claim of entitlement to TDIU are inextricably intertwined.  All issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims of entitlement to increased evaluations for postoperative left inguinal hernia repair with scar and entrapped ilio-inguinal nerve, to include on the basis of extraschedular evaluation, and the claim of entitlement to TDIU are "intertwined" because a decision on the increased rating claims will impact the claim for a TDIU.  Consequently, the claims of entitlement to increased ratings and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the September 2015 VA examination, or another appropriate medical professional if the examiner is unavailable.  The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  After reviewing the claims file, the reviewer should answer the following questions:

(i) The examiner should note if the Veteran has postoperative recurrent inguinal hernia, which is readily reducible, and well supported by truss or belt; a small inguinal hernia, which is postoperative recurrent, or is unoperated irremediable, and not well supported by truss, or not readily reducible; or a large inguinal hernia, which is postoperative recurrent, that is not well-supported under ordinary conditions and not readily reducible, when considered inoperable.  Also, does the Veteran have any other residuals resulting from the postoperative hernia repair with scar and if so please provide information concerning the severity thereof.  In this regard, the examiner's attention is directed to the Veteran's reports that he wears a truss.

(ii). The examiner should provide information concerning whether the Veteran has an entrapped ilio-inguinal nerve disability; and if so, the symptoms and manifestations of the entrapped ilio-inguinal nerve disability.

(iii). The examiner should also provide information concerning the functional impairment that results from each disability on the Veteran's ability to function and perform tasks in a work setting.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
2.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


